COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JACQUELINE PALMER MERCER
                                                                 MEMORANDUM OPINION *
v.     Record No. 2844-07-1                                          PER CURIAM
                                                                     JUNE 3, 2008
SUPPORT SERVICE OF VIRGINIA, INC. AND
 TWIN CITY FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jacqueline Palmer Mercer, pro se, on brief).

                 (Adam S. Rafal; Vandeventer Black, L.L.P., on brief), for appellees.


       Jacqueline Palmer Mercer appeals a decision of the Workers’ Compensation Commission

denying her claims for (1) temporary total disability benefits beginning April 1, 1998 and

continuing; (2) permanent partial disability benefits for her back; (3) mileage reimbursement;

and (4) a neck injury as a compensable consequence of her compensable back injury. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Mercer

v. Support Serv. of Va., Inc., VWC File No. 187-49-73 (Oct. 11, 2007). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.